Citation Nr: 1424459	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for multiple lesions of the nasal tracheal tree, claimed as associated with service-connected high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had over 22 years of active service at the time of his retirement from the Navy in November 1988.  His medals and badges include the Combat Action Ribbon.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied entitlement to service connection for the benefit sought.  The claim was remanded by the Board in February 2012.

In October 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an April 2014 appellate brief and VA treatment records from January 2010 through February 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for multiple lesions of the nasal tracheal tree, to include as secondary to service-connected high frequency hearing loss; however, an addendum opinion is needed to address deficiencies in the current VA examination.  In a February 2012 remand, the Board instructed the examiner to provide an opinion "as to whether any current lesions of the nasal tracheal tree are at least as likely as not etiologically related to the Veteran's period of active service and/or to his service connected hearing loss disability."  Although a March 2012 examiner concluded that it was less likely than not that his current disability was incurred in or caused by service, his rationale is unclear.  The examiner stated only that "being asymptomatic, [the current lesions of the nasal tracheal tree] may have present during service from 1966 to 1988 as I do not see that the nasopharynx was not examined at that time with endoscopy [emphasis added]."  In providing an addendum opinion, the examiner should resolve the discrepancy between his negative nexus opinion and his statement that it may have been incurred in service.  The examiner should also clarify how his conclusion relates to the absence of records that do not show examination by endoscopy.  Additionally, the examiner should provide an opinion on secondary service connection since that issue was not addressed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file to the examiner who prepared the March 2012 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The examiner is advised that a number of relevant medical records have been associated with the Veteran's claims file since the March 2012 opinion.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  The examiner should then complete the following:

(a) Clarify whether the statement that the Veteran's current lesions of the nasal tracheal tree "may have present during service" is intended to express a certainty of 50 percent or more (i.e. that it is at least as likely as not) and provide a rationale for that conclusion.

(b) Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected hearing loss caused the lesions of the nasal tracheal tree.

(c) Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected hearing loss aggravated (permanently made worse) the lesions of the nasal tracheal tree.  If so, the examiner should describe the extent of any aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion. 

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



